Citation Nr: 1431929	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for stable Dubin-Johnson syndrome with cholangiolitic hepatitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1966 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased disability rating for the Veteran's service-connected liver disorder.  

In December 2011, the Board remanded the case for additional development.  The record is inadequate.  

Evidence submitted in September 2012 raises the issue of entitlement to a TDIU.  The issue is part and parcel of the increased rating claim on appeal.  

The issues have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for an increased rating was remanded in December 2011 for a VA examination.  The Veteran was afforded a VA examination in January 2012.  

In September 2012, the Veteran submitted a statement which required English-language translation of the document, along with VA records reflecting results of laboratory testing.  The Veteran stated that, due to increasing bilirubin and relevant symptoms, his private doctor, Dr. Buros, told him that he had to "remain in bed in complete rest ... and forget working."  In view of the additional evidence, the Veteran must be afforded a contemporaneous VA examination.  

The Veteran's only service connected disability is Dubin-Johnson syndrome with cholangiolitic hepatitis, rated as 20 percent disabling.  The current rating does not meet the threshold criteria for a TDIU.  Nevertheless, the record raises the issue of a TDIU.  The resolution of the Veteran's increased rating could have an effect upon the Veteran's claim for TDIU.  Thus, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The TDIU issue is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Burgos, as well as any other private doctor who has treated the Veteran's disability since January 2012.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to Dubin-Johnson syndrome with cholangiolitic hepatitis.  

The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from San Juan VA Medical Center, since January 2012.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA Dubin-Johnson syndrome with cholangiolitic hepatitis examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner must indicate: 

   * If the disorder is currently symptomatic. 

* The presence or absence of: fatigue; malaise; anorexia; nausea; vomiting; anorexia; arthralgia; right upper quadrant pain; weight loss; hepatomegaly; the need for dietary restriction; or the need for continuous medication. 

* If there have been incapacitating or debilitating episodes (acute signs and symptoms severe enough to require bed rest and treatment by a physician) resulting from this disability, and if so the duration of such episodes over the past 12 month period.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

